                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS


DREW M. MOIR,

            Plaintiff,

v.
                                                         No. 17-cv-66-DRH-RJD

TIMOTHY J. AMDAHL and DAVID W.
RAINS,

            Defendants.


                          MEMORANDUM and ORDER

HERNDON, District Judge:

      Pending   before   the   Court     is   an     October   9,   2018   Report   and

Recommendation (“the Report”) issued by Magistrate Judge Reona J. Daly. (Doc.

36). Judge Daly recommends that the Court grant Defendant Rains’ motion for

summary judgment (Doc. 31) and deny Defendant Amdahl’s motion for sanctions.

(Doc. 34). The recommendation to grant Rains’ motion for summary judgment on

Plaintiff’s claim for injunctive relief was made because “there is no evidence that

Plaintiff is likely to be transferred back to Robinson as he is no longer in IDOC

custody.” (Doc. 36, p. 3). The recommendation to deny Amdahl’s motion for

sanctions for Plaintiff’s failure to appear at his scheduled deposition was made

because “it appears Plaintiff’s deposition was scheduled about the same time

Plaintiff was detained or incarcerated in Iowa. Moreover, it appears Plaintiff would

not have been able to respond to Defendant’s motion as he likely did not receive a

                                       Page 1 of 2
copy of the same given his circumstances.” Id. at p.4-5.

      The Report was sent to the parties with a notice informing them of their

right to appeal by way of filing “objections” within (14) days of service. (See Doc.

36, p. 5). To date, neither party has filed objections and the period in which to file

objections has expired. Therefore, pursuant to 28 U.S.C. § 636(b), the Court need

not conduct de novo review of this matter. Thomas v. Arn, 474 U.S. 140, 149-52

(1985).

      Accordingly, the Court ADOPTS the Report in its entirety (Doc. 36). The

Court GRANTS Rains’ motion for summary judgment (Doc. 31), DENIES

Amdahl’s motion for sanctions (Doc. 34), and enters judgment in favor of Rains

and against Moir. Clerk to terminate Rains as a defendant on the Court’s docket.

      IT IS SO ORDERED.

                                                     Judge Herndon
                                                     2018.10.29
                                                     15:09:11 -05'00'
                                                    United States District Judge




                                      Page 2 of 2
